                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN


STERLING D. BROWN,

            Plaintiff,

    v.                                                      Case No. 18-CV-922

CITY OF MILWAUKEE,
CITY OF MILWAUKEE CHIEF OF POLICE ALFONSO MORALES,
  in his official capacity,
SERGEANT SEAN A. MAHNKE,
SERGEANT JEFFREY S. KRUEGER,
OFFICER JOSEPH J. GRAMS,
OFFICER BOJAN SAMARDZIC,
OFFICER JAMES P. COLLINS,
OFFICER CRISTOBAL MARTINEZ AVILA,
OFFICER ERIK A. ANDRADE, and
OFFICER JASON P. JENSEN,

            Defendants.


                         ORDER OF CONFIDENTIALITY



    1.      The following documents are to be handled as confidential and

            subject to this Protective Order:

               a. personally-identifiable information, including dates of
                  birth, social security numbers, home addresses, and phone
                  numbers;

               b. information which can in any way identify a juvenile;

               c. information which can in any way identify a confidential
                  informant;

               d. financial information, including banking-related account
                  numbers, the identification of any financial institution



         Case 2:18-cv-00922-PP Filed 01/04/19 Page 1 of 5 Document 39
              along with any individual who maintains an account with
              that institution; income tax information and mortgage-
              related information;

           e. health-care-related information, including information
              which is related to physical, psychological or general
              medical care or treatment;

           f. emergency-contact information provided by employees,
              persons arrested or in custody, complainants, or witnesses;

           g. information which can in any way identify the spouse,
              child(ren), or other family members of a City of Milwaukee
              employee or former employee;

           h. information related to divorce or child custody disputes;
              and

           i. information which can in any way identify the victim of a
              sexual assault, attempted sexual assault, rape, attempted
              rape or domestic violence.

2.      Designation of confidential information must be made by placing

        or affixing on the document, in a manner that will not interfere

        with its legibility, the word “CONFIDENTIAL.” Counsel for the

        parties must keep all documents designated as confidential that

        are received under this Rule secure within their exclusive

        possession and must place such documents in a secure area.


3.      Documents designated as confidential must not be used or

        disclosed by the parties or counsel for the parties or any persons

        identified in paragraph (4) for any purposes whatsoever other

        than for preparing for and conducting the litigation in which the

        documents were disclosed (including appeals).



                                     2

     Case 2:18-cv-00922-PP Filed 01/04/19 Page 2 of 5 Document 39
4.      The parties and counsel for the parties must not disclose or permit

        the disclosure of any documents or information designated as

        confidential under this rule to any other person or entity, except

        that disclosures may be made in the following circumstances:


           a. Disclosure may be made to employees of counsel for the
              parties who have direct functional responsibility for the
              preparation and trial of the lawsuit. Any such employee to
              whom counsel for the parties makes a disclosure must be
              advised of, and become subject to, the provisions of this rule
              requiring that the documents and information be held in
              confidence.

           b. Disclosure may be made only to employees of a party
              required in good faith to provide assistance in the conduct
              of the litigation in which the information was disclosed who
              are identified as such in writing to counsel for the other
              parties in advance of the disclosure of the confidential
              information.

           c. Disclosure may be made to court reporters engaged for
              depositions and those persons, if any, specifically engaged
              for the limited purpose of making photocopies of
              documents. Before disclosure to any such court reporter or
              person engaged in making copies of documents, such
              reporter or person must agree to be bound by the terms of
              this Rule.

           d. Disclosure may be made to consultants, investigators, or
              experts (collectively “experts”) employed by the parties or
              counsel for the parties to assist in the preparation and trial
              of the lawsuit. Before disclosure to any expert, the expert
              must be informed of and agree to be subject to the
              provisions of this rule requiring that the documents and
              information be held in confidence.

5.       To the extent that any of the records referenced in paragraph 1

         are filed with the Court, or are substantively incorporated in any

         papers to be filed with the court, the records and papers must be

                                     3

     Case 2:18-cv-00922-PP Filed 01/04/19 Page 3 of 5 Document 39
         redacted only to the extent necessary. If the parties seek to seal

         a document, either in part or in full, they must file a motion to

         seal that document, together with a redacted copy on the record.

         They must also simultaneously file unredacted copies under seal

         with the Clerk of Court in an envelope marked “SEALED.” A

         reference to this rule may also be made on the envelope. The

         parties shall act in good faith in designating records to be filed,

         in whole or in part, under seal.


6.       A party or interested member of the public may challenge the

         designation of confidentiality by motion.      The movant must

         accompany such a motion with the statement required by Civil

         L.R. 37. The party prevailing on any such motion is entitled to

         recover as costs its actual attorney fees and costs attributable to

         the motion. The party who designated the document as

         confidential will bear the attorney fees and costs.


7.       At the conclusion of the litigation, all material not received in

         evidence and treated as confidential under this Rule must be

         returned to the originating party, or, if the parties so stipulated,

         the material may be destroyed.


8.       After termination of this litigation, this Order shall continue to

         be binding upon the parties hereto, and upon all parties to whom


                                      4

     Case 2:18-cv-00922-PP Filed 01/04/19 Page 4 of 5 Document 39
       confidential   discovery   material   has   been   disclosed   or

       communicated, and this Court shall retain jurisdiction over the

       parties and such persons for the enforcement of the provisions

       hereof.


Dated at Milwaukee, Wisconsin, this 4th day of January, 2019.

                                       BY THE COURT:

                                       s/ David E. Jones
                                       DAVID E. JONES
                                       United States Magistrate Judge




                                   5

  Case 2:18-cv-00922-PP Filed 01/04/19 Page 5 of 5 Document 39
